THE STATE OF SOUTH CAROLINA
                         In The Court of Appeals

             The State, Respondent,

             v.

             Sherwin Alfonzo Green, Appellant.

             Appellate Case No. 2019-000441



                          Appeal From Kershaw County
                      L. Casey Manning, Circuit Court Judge


                                Opinion No. 5907
                  Submitted February 1, 2022 – Filed May 4, 2022


                                   AFFIRMED


             Appellate Defender Victor R. Seeger, of Columbia, for
             Appellant.

             Attorney General Alan McCrory Wilson and Assistant
             Attorney General Mark Reynolds Farthing, both of
             Columbia, for Respondent.


HILL, J.: Sherwin A. Green appeals his convictions for kidnapping, second-degree
burglary, and two firearm offenses. Green contends the State violated his right to a
speedy trial under the Sixth and Fourteenth Amendments of the United States
Constitution and Article I, Section 14 of the South Carolina Constitution. We affirm.
                                      I. FACTS

Green was arrested on various charges in December 2012 and indicted in May 2013.
He made several speedy trial motions thereafter. He contended the State was
delaying his trial to pressure him into cooperating and testifying in a capital murder
case. The State claimed Green had consented to the delays and moved for
continuances on his own. In September 2018, Judge L. Casey Manning denied
Green's third speedy trial motion. The next day, Green pled guilty pursuant to a
negotiated plea agreement, which provided he would not receive more than twenty
years' imprisonment. Judge Manning accepted the guilty pleas and sentenced Green
to concurrent sentences of twenty years' imprisonment for kidnapping, fifteen years'
imprisonment for the burglary charge, and five years' imprisonment on each of the
firearms charges.

Green moved for reconsideration of his sentence based on his assistance to the State
and argued the circuit court never ruled on the merits of his speedy trial motion.
Following a hearing, Judge Manning denied Green's speedy trial motion but granted
Green's motion to reconsider his sentence, reducing Green's sentence to an aggregate
term of twelve years' imprisonment. This appeal follows.

                                II.   DISCUSSION

Our standard of review in criminal cases is limited to correcting errors of law. State
v. Baccus, 367 S.C. 41, 48, 625 S.E.2d 216, 220 (2006). We are bound by the facts
as the trial court found them, unless they are clearly erroneous. Id.

Green argues the State denied him his right to a speedy trial by purposefully delaying
his case for thirty-three months, causing him actual prejudice. Green claims he never
waived his right to appeal the violation of his right to a speedy trial, and his appeal
concerns the State's right to prosecute him. We disagree.

"Few principles of South Carolina criminal law are as ingrained as the notion that a
knowing, voluntary, and intelligent guilty plea 'constitutes a waiver of
nonjurisdictional defects and claims of violations of constitutional rights.'" State v.
Sims, 423 S.C. 397, 400, 814 S.E.2d 632, 633 (Ct. App. 2018) (quoting State v. Rice,
401 S.C. 330, 331–32, 737 S.E.2d 485, 485 (2013)); see Gibson v. State, 334 S.C.
515, 523, 514 S.E.2d 320, 324 (1999) ("A defendant who pleads guilty usually may
not later raise independent claims of constitutional violations."); Vogel v. City of
Myrtle Beach, 291 S.C. 229, 231, 353 S.E.2d 137, 138 (1987) ("A plea of guilty
constitutes a waiver of nonjurisdictional defects and defenses, including claims of
violation of constitutional rights prior to the plea. It conclusively disposes of all
prior issues including independent claims of deprivations of constitutional rights."
(citations omitted)); accord Whetsell v. State, 276 S.C. 295, 297, 277 S.E.2d 891,
892 (1981); State v. Snowdon, 371 S.C. 331, 333, 638 S.E.2d 91, 92 (Ct. App. 2006).

South Carolina does not appear to have specifically addressed whether a defendant
waives a speedy trial claim when he pleads guilty. Other jurisdictions have found
the right to a speedy trial is non-jurisdictional and is waived by a defendant's guilty
plea. See, e.g., Davis v. State, 554 S.E.2d 583, 583–84 (Ga. Ct. App. 2001);
Anderson v. State, 577 So. 2d 390, 391–92 (Miss. 1991) ("[A] valid guilty plea
operates as a waiver of all non-jurisdictional rights or defects which are incident to
trial. We have generally included in this class 'those [rights] secured by the Fifth,
Sixth and Fourteenth Amendments to the Constitution of the United States . . . .' We
take this opportunity to specifically include in that class of waivable or forfeitable
rights the right to a speedy trial, whether of constitutional or statutory origin."
(citations omitted) (second alteration in original) (quoting Sanders v. State, 440
So.2d 278, 283 (Miss. 1983))); Smith v. State, 871 P.2d 186, 188 (Wyo. 1994) ("A
guilty plea waives non-jurisdictional defenses. . . . Constitutional challenges to
pretrial proceedings, including speedy trial violations, are non-jurisdictional
defenses." (citations omitted)); Village of Montpelier v. Greeno, 495 N.E.2d 581,
581–83 (Ohio 1986); see also Washington v. Sobina, 475 F.3d 162, 165–66 (3d Cir.
2007) (a guilty plea waives defendant's constitutional speedy trial claim) (collecting
cases).

Green's speedy trial defense is not a jurisdictional claim or other claim that would
have prevented the State from prosecuting him in the first place. Cf. Sims, 423 S.C.
at 400–02, 814 S.E.2d at 633–34 (discussing criminal court's "jurisdictional power").
Therefore, we hold Green waived his constitutional right to a speedy trial when he
voluntarily pled guilty. See State v. Tucker, 376 S.C. 412, 418, 656 S.E.2d 403, 406–
07 (Ct. App. 2008) (defendant's statutory right to dismissal for violation of the
Interstate Agreement on Detainers is nonjurisdictional and therefore waived by a
guilty plea); Snowdon, 371 S.C. at 333, 638 S.E.2d at 92–93 (finding defendant
waived his argument his warrantless arrest was without probable cause and violated
his constitutional rights by pleading guilty); State v. Thomason, 341 S.C. 524, 526,
534 S.E.2d 708, 709 (Ct. App. 2000) (holding defendant waived his double jeopardy
claims by pleading guilty). Because Green's guilty plea waived his speedy trial
defense, we need not address the speedy trial issue on the merits. See Futch v.
McAllister Towing of Georgetown, Inc., 335 S.C. 598, 613, 518 S.E.2d 591, 598
(1999) (appellate court need not address remaining issues when the disposition of
another issue is dispositive). Accordingly, Green's convictions and sentences are
AFFIRMED.1

GEATHERS, J., and LOCKEMY, A.J., concur.




1
    We decide this case without oral argument pursuant to Rule 215, SCACR.